DETAILED ACTION
Allowable Subject Matter
Claims 1-7 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given by Atty. Smith on January 12, 2022 by voicemail. 
The application has been changed as follows:
Claim 1, line 3: “detect” has been replaced with -detect a-.
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, an electrically driven vehicle, comprising a control device configured to set a drivable time using a map where a relationship between a reference temperature and drivable time is predetermined, when an abnormality occurs in the temperature sensor, wherein the control device is configured to: (1) when the reference temperature is used for a first time since the occurrence of the abnormality, use a temperature detected before the occurrence of the abnormality, as the reference temperature, and (2) when the reference temperature is used for a second or subsequent time since the occurrence of the abnormality, use a temperature obtained by applying a resistance value based on an inter-terminal voltage of the battery and an electric current flowing in the battery, to a 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.